Citation Nr: 0303995	
Decision Date: 03/07/03    Archive Date: 03/18/03	

DOCKET NO.  02-06 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for residuals of a prostatectomy.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

In his application for compensation and pension benefits 
received in April 2000, the veteran reported that he had 
active service with the Air Force from February 1953 to June 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
VARO in San Diego which granted service connection for 
postoperative residuals of prostate cancer secondary to Agent 
Orange exposure and assigned a noncompensable disability 
rating, effective April 28, 2000, the date of receipt of the 
claim for disability benefits.  In that rating decision the 
veteran was also granted special monthly compensation based 
on the loss of use of a creative organ.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.  

2.  The prostate cancer is cured and has not required 
surgical, X-ray, chemotherapy, or other therapeutic procedure 
for several years.  

3.  Current residuals of the cancer of the prostate do not 
include local recurrence of the disease or metastasis or any 
renal or voiding dysfunction.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
prostate cancer are not met.  38 U.S.C.A. § 1155 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.13, 4.115(a), 
4.115(b), Diagnostic Code 7528 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
a well-grounded claim.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, have been accomplished.  

Through the November 2000 rating decision and the March 2002 
statement of the case, the veteran has been notified of the 
law and regulations governing entitlement to the benefit 
sought, the evidence which would substantiate his claim, and 
the evidence that has been considered in connection with the 
appeal.  Moreover, in correspondence dated in October 2001, 
the RO specifically informed the veteran of the VCAA and the 
VA's duty to assist him under the new law.  The Board also 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence, if any, will be retrieved by 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In view of the foregoing, the Board finds 
that the veteran has received sufficient of the information 
and evidence needed to support his claim, and has been 
provided ample opportunity to submit such information and 
evidence.  

Disability evaluations are determined by the application of 
the VA's Schedule of Rating Disabilities which is based on 
the average impairment of earning capacity in civil 
occupations generally.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Also, when 
considering an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Id. at 125.  

A review of the record shows that in the November 2000 rating 
action, the veteran was awarded special monthly compensation 
on account of loss of use of a creative organ from April 28, 
2000, the date of receipt of his initial claim for disability 
benefits.  

Diagnostic Code 7528 provides that prostate gland injuries, 
infections, hypertrophy, and postoperative residuals will be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  Malignant neoplasms of the 
genitourinary system, following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, will be rated on residuals as voiding dysfunction 
or renal dysfunction, whichever is predominant.  

The criteria for rating voiding dysfunction are set forth in 
38 C.F.R. § 4.115a which provides that diseases of the 
genitourinary system generally result in disabilities related 
to renal or voiding dysfunction, infection, or a combination 
of these.  The following section provides descriptions of the 
various levels of disability in each of these particular 
areas.  Where diagnostic codes refer the decisionmaker to 
these specific areas of dysfunction, only the predominant 
area of dysfunction should be considered for rating purposes.  
Since the areas of dysfunction do not cover all symptoms 
resulting from genitourinary diseases, specific diagnoses may 
include a description of symptoms assigned to that diagnosis.  

Where there is voiding dysfunction requiring the wearing of 
absorbent materials which must be changed less than two times 
per day, a 20 percent evaluation will be assigned.  Where the 
wearing of absorbent materials is required and they must be 
changed 2 to 4 times per day, a 40 percent evaluation will be 
awarded.  Where there is required the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than four times per day, a 60 percent rating is authorized.  

Where there is renal dysfunction with albumin and casts with 
history of acute nephritis; or, hypertension noncompensable 
under Diagnostic Code 7101, a noncompensable evaluation will 
be awarded.  Where there is renal function with albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101, the 
next higher rating of 30 percent will be awarded.  

Where there is urinary frequency with daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night, a 40 percent evaluation will be 
assigned.  A 20 percent evaluation is assigned when there is 
daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night.  A 10 
percent is assigned when there is daytime voiding interval 
between two and three hours, or; awakening to void two times 
per night.

Where there is obstructed voiding with urinary retention 
requiring intermittent or continuous catheterization, a 30 
percent evaluation will be awarded.  Where there is marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following:  (1) Post void residuals greater than 150 cc.  (2)  
Uroflowmetry; markedly diminished peak flow rate (less than 
10cc./sec)  (3)  Recurrent urinary tract infections secondary 
to obstruction  (4)  Stricture disease requiring periodic 
dilation every 2 to 3 months, a 10 percent rating is 
authorized.  A noncompensable evaluation is assigned when 
there is obstructive symptomatology with or without stricture 
disease requiring dilation 1 to 2 times a year.  

With the above criteria in mind, the relevant evidence and 
procedural history will be summarized.  Service connection 
for prostate cancer, status post radical prostatectomy, with 
bladder neck resection, secondary to Agent Orange exposure, 
was granted by a November 2000 rating decision.  It was 
indicated that the veteran had undergone a prostatectomy in 
July 1995 due to a preoperative diagnosis of prostate cancer.  

Postoperative treatment records reflect he received 
injections of Depro-Lupron until May 1999, when it was 
discontinued due to complaints of weakness.  At that time it 
was noted that his prostate--specific antigen (PSA) had been 
in the zero range.  Also, he was voiding well without any 
changes reported.  

The veteran failed to report for a VA contract examination 
scheduled on June 20, 2000.  

A contract examination was accorded the veteran in February 
2001.  It was indicated that after his surgery in 1995, the 
veteran underwent chemotherapy for about a year and a half.  
He stated he went to a VA medical center every six months for 
followup evaluation.  He stated he had urination two times 
with four hours in between by day and nighttime one time with 
12 hours in between.  He denied any dysuria or hematuria.  
Urine flow was normal.  He denied any incontinence of urine 
and also denied using absorbent material or pads.  He also 
denied requiring any appliance.  Further, he denied requiring 
any procedures such as catheterization, dilation, drainage, 
or others.  Complaints included impotence since July 1995.  
He denied any trauma affecting the penis, bladder, or 
testicles.  

Laboratory testing revealed a PSA total of 0.1.  Urinalysis 
was normal.  He was given a diagnosis of malignant neoplasm 
of the genitourinary system, status post prostatectomy and 
chemotherapy with bladder resection, with residual abdominal 
well-healed scarring and total impotence.  The examiner 
stated the veteran was status post surgery and chemotherapy.  
The veteran currently complained of sexual dysfunction and 
weakness, but denied urinary incontinence or hematuria.  
Rectal examination and genital examinations were normal.  The 
examiner opined that the diagnosis represented mild to 
moderate impairment in the veteran's usual occupation and 
daily activities.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

In this case, the record indicates that the veteran responded 
well to therapy provided following a prostatectomy in 1995.  
Although he failed to report for an examination in June 2000, 
he asked for and received an examination in February 2001.  
At that time he complained of sexual dysfunction.  However, 
he denied any dysuria or hematuria and urine pool was normal.  
Further, he denied any incontinence of urine and denied using 
absorbent material or pads.  He also denied using any 
appliance and denied any trauma affecting the penis, the 
bladder, or the testicles.  Urinalysis testing in February 
2001 was normal and his PSA total was 0.1.  Also, nocturia 
was indicated only once per night and there was no indication 
of significant urgency.  Absent functional pathology, a 
compensable rating is not warranted.  The February 2001 
examination essentially showed no evidence of a recurrence or 
a metastasis of the cancer or any voiding or renal 
dysfunction which would warrant a compensable rating under 
Diagnostic Code 7528, or any other potentially applicable 
diagnostic code.  


ORDER

Entitlement to a compensable rating for residuals of 
carcinoma of the prostate is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


